             Case 1:18-cr-10249-WGY Document 73 Filed 11/29/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                 )
                                         )
        v.                               )             Criminal No. 1 18-10249-WGY
                                         )
MARK T. MOFFETT                          )

                             Defendant’s List Of Potential Witnesses

        Defendant Mark T. Moffett may call one or more of the witnesses listed by the government.

In addition, Mr. Moffett may call the witnesses listed below. Mr. Moffett reserves the right to

supplement this list up to the close of evidence.



                        Thomas Cahill, MD              O’Fallon, IL

                        Holly Novak, MD                Springfield, IL

                        Melissa Knoles                 Sherman, IL

                        Jennifer Law                   Springfield, IL

                        Jill Westfall                  Springfield, IL

                        Terri Williams                 Springfield, IL




                                                       MARK T. MOFFETT,
                                                        By his attorney,

                                                       /s/ E. Peter Parker
                                                       E. Peter Parker
                                                         B.B.O. #552720
                                                       151 Merrimac Street
                                                       Boston, MA 02114
                                                       (617) 742-9099
         Case 1:18-cr-10249-WGY Document 73 Filed 11/29/19 Page 2 of 2



                                       Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non registered participants on November 27,
2019.

                                                      /s/ E. Peter Parker
                                                      E. Peter Parker




                                                 2
